Order entered June 20, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00575-CR
                                    No. 05-19-00576-CR

                         JEREMY CARDELL MINOR, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F14-76288-P & F14-71793-P

                                          ORDER
       Before the Court is Official Court Reporter Lisabeth Kellett’s June 17, 2019 request for

an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE